DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " autonomously control a travel of the vehicle, the vehicle having an autonomous speed control function for autonomously controlling a traveling speed of the vehicle and an autonomous steering control function for autonomously controlling steering of the vehicle, the autonomous speed control function including a curved route speed control function for controlling the traveling speed of the vehicle at a set speed corresponding to a size of a curve of a travel route, the curved route speed control function capable of being set to ON/OFF, each of the autonomous speed control function and the autonomous steering control function capable of being set to ON/OFF, wherein when the autonomous speed control function and the autonomous steering control function are set to ON, the curved route speed control function is operated regardless of whether the curved route speed control function is set to ON or OFF.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-6 are allowed by virtue of their dependency.
Regarding independent claim 7, the prior art of record fails to teach or suggest “configured to autonomously control a travel of the vehicle, the travel control apparatus having an autonomous speed control function for autonomously controlling a traveling speed of the vehicle and an autonomous steering control function for autonomously controlling steering of the vehicle, the autonomous speed control function including a curved route speed control function for controlling the traveling speed of the vehicle at a set speed corresponding to a radius of curvature of a travel route, the curved route speed control function capable of being set to ON/OFF, each of the autonomous speed control function and the autonomous steering control function capable of being set to ON/OFF, wherein when the autonomous speed control function and the autonomous steering control function are set to ON, the curved route speed control function is operated regardless of whether the curved route speed control function is set to ON or OFF", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665